     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 1 of 48 Page ID #:1



 1
     Laurence M. Rosen (SBN 219683)
 2   THE ROSEN LAW FIRM, P.A.
     355 South Grand Avenue, Suite 2450
 3
     Los Angeles, CA 90071
 4   Telephone: (213) 785-2610
     Facsimile: (213) 226-4684
 5
     Email: lrosen@rosenlegal.com
 6
     Counsel for Plaintiff
 7
 8
                         IN THE UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11   AMBER EVANS, derivatively on behalf
     of FUNKO, INC.
12                                               Case No.:
13          Plaintiff,

14          v.
15                                               DEMAND FOR JURY TRIAL
     BRIAN MARIOTTI, JENNIFER FALL
16   JUNG, RUSSELL NICKEL, KEN
     BROTMAN, GINO DELLOMO,
17   CHARLES DENSON, DIANE IRVINE,
     ADAM KRIGER, MICHAEL
18   LUNSFORD, and SARAH
     KIRSHBAUM LEVY,
19
            Defendants,
20
21          and
22   FUNKO, INC.,
23
            Nominal Defendant.
24
25
                  VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
26
27
28
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 2 of 48 Page ID #:2



 1
                                        INTRODUCTION
 2
 3         Plaintiff Amber Evans (“Plaintiff”), by her undersigned attorneys, derivatively and
 4   on behalf of Nominal Defendant Funko, Inc. (“Funko” or the “Company”), files this
 5   Verified Shareholder Derivative Complaint against Individual Defendants Brian Mariotti,
 6   Jennifer Fall Jung, Russell Nickel, Ken Brotman, Gino Dellomo, Charles Denson, Diane
 7   Irvine, Adam Kriger, Michael Lunsford, and Sarah Kirshbaum Levy (collectively, the
 8   “Individual Defendants,” and together with Funko, the “Defendants”) for breaches of
 9   their fiduciary duties as directors and/or officers of Funko, unjust enrichment, waste of
10   corporate assets, and for contribution under Sections 10(b) and 21D of the Securities
11   Exchange Act of 1934 (the “Exchange Act”). As for Plaintiff’s complaint against the
12   Individual Defendants, she alleges the following based upon personal knowledge as to
13   her and her own acts, and information and belief as to all other matters, based upon, inter
14   alia, the investigation conducted by and through her attorneys, which included, among
15   other things, a review of the Defendants’ public documents, conference calls, and
16   announcements made by Defendants, United States Securities and Exchange Commission
17   (“SEC”) filings, wire and press releases published by and regarding Funko, legal filings,
18   news reports, securities analysts’ reports and advisories about the Company, and
19   information readily obtainable on the Internet. Plaintiff believes that substantial
20   evidentiary support will exist for the allegations set forth herein after a reasonable
21   opportunity for discovery.
22
                                  NATURE OF THE ACTION
23
24         1.    This is a shareholder derivative action that seeks to remedy wrongdoing
25   committed by Funko’s directors and officers from August 8, 2019 through the present
26   (the “Relevant Period”).
27         2.    Funko designs and sells action figures, plush products, apparel, accessories,
28   and other consumer products that are based on and draw inspiration from various pop
                                              1
                          Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 3 of 48 Page ID #:3



 1
     culture franchises. Among the Company’s most well-known offerings is its Funko Pop!
 2
     brand, a line of stylized vinyl figurines made in the image of characters from Star Wars,
 3
     Marvel Comics, Dragon Ball Z, and other popular franchises.
 4
           3.     Throughout the Relevant Period, the Individual Defendants touted the
 5
     Company’s purportedly strong sales and growth prospects. Moreover, in each of the
 6
     Company’s periodic reports filed with the SEC during the Relevant Period, the Individual
 7
     Defendants attested to the importance of maintaining sufficient inventory levels. Among
 8
     other things, the Individual Defendants represented that if the Company’s sales failed to
 9
     meet expectations, such failures could result in excess inventory, which would need to be
10
     written down or discarded.
11
           4.     Unbeknownst to the investing public, however, not only was Funko actually
12
     facing a decline in sales, but the Company’s lower than expected sales figures would
13
     predictably cause the Company to record millions of dollars in inventory write-down to
14
     dispose of excess inventory.
15
           5.     On February 5, 2020, after the market had closed, the Individual Defendants
16
     released the Company’s preliminary financial results for the fourth quarter of 2019,
17
     surprising the market with declining sales and inventory write-downs. Specifically, the
18
     Individual Defendants reported an 8% decrease in net sales as compared to the fourth
19
     quarter of 2018, as well as a $16.8 million inventory write-down to “dispose of slower
20
     moving inventory.”
21
           6.     On this news, the price of the Company’s stock plummeted by
22
     approximately 40%, falling from $15.49 per share at the close of trading on February 5,
23
     2020, to $9.29 per share at the close of trading on February 6, 2020.
24
           7.     A month later, on March 5, 2020, the Individual Defendants released the
25
     Company’s fourth quarter and full year 2019 financial results, which confirmed the
26
     disappointing results previously disclosed on February 5, 2020, including a 4% year-
27
28
                                                  2
                            Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 4 of 48 Page ID #:4



 1
     over-year decrease in net sales. The Individual Defendants purported that such results
 2
     were due to “softness at retail during the holiday season,” among other things.
 3
              8.    On this news, the price of the Company’s stock dropped once more, from
 4
     $7.24 per share at the close of trading on March 5, 2020, to $6.92 per share at the close of
 5
     trading on March 6, 2020, a decline of approximately 4%.
 6
              9.    During the Relevant Period, the Individual Defendants breached their
 7
     fiduciary duties by personally making and/or causing the Company to make to the
 8
     investing public a series of materially false and misleading statements about Funko’s
 9
     business, operations, and compliance. Specifically, the Individual Defendants willfully or
10
     recklessly made and/or caused the Company to make false and misleading statements to
11
     the investing public that failed to disclose, inter alia, that: (1) The Company was
12
     suffering from declining sales; (2) as a result, the Company likely would, and ultimately
13
     did, incur a significant write-down related to slower-moving inventory; and (3) due to the
14
     foregoing, Funko’s public statements were materially false and misleading at all relevant
15
     times.
16
              10.   The Individual Defendants also breached their fiduciary duties by failing to
17
     correct and/or causing the Company to fail to correct these false and misleading
18
     statements and omissions of material fact to the investing public.
19
              11.   Additionally, in breach of their fiduciary duties, the Individual Defendants
20
     caused the Company to fail to maintain adequate internal controls.
21
              12.   Furthermore, during the Relevant Period, four of the Individual Defendants
22
     breached their fiduciary duties by engaging in lucrative insider sales, netting collective
23
     proceeds of over $104 million.
24
              13.   In light of the Individual Defendants’ misconduct, which has subjected
25
     Funko, its Chief Executive Officer (“CEO”), its Chief Financial Officer (“CFO”), and its
26
     former CFO to being named as defendants in three federal securities fraud class action
27
     lawsuits, two pending in the United States District Court for the Central District of
28
                                                   3
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 5 of 48 Page ID #:5



 1
     California, and one pending in the United States District Court for the Western District of
 2
     Washington (the “Securities Class Actions”), the need to undertake internal
 3
     investigations, the need to implement adequate internal controls over its financial
 4
     reporting, the losses from the waste of corporate assets, the losses due to the unjust
 5
     enrichment of the Individual Defendants who were improperly over-compensated by the
 6
     Company and/or who benefitted from the wrongdoing alleged herein, the Company will
 7
     have to expend many millions of dollars.
 8
           14.    In light of the breaches of fiduciary duty engaged in by the Individual
 9
     Defendants, most of whom are the Company’s current directors, their collective
10
     engagement in fraud, the substantial likelihood of the directors’ liability in this derivative
11
     action and the CEO’s liability in the Securities Class Actions, their being beholden to
12
     each other, their longstanding business and personal relationships with each other, and
13
     their not being disinterested and/or independent directors, a majority of Funko’s Board of
14
     Directors (the “Board”) cannot consider a demand to commence litigation against
15
     themselves on behalf of the Company with the requisite level of disinterestedness and
16
     independence.
17
                                  JURISDICTION AND VENUE
18
           15.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
19
     because Plaintiff’s claims raise a federal question under Section 10(b) of the Exchange
20
     Act, 15. U.S.C. § 78j(b), and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f).
21
           16.    Plaintiff’s claims also raise a federal question pertaining to the claims made
22
     in the Securities Class Actions based on violations of the Exchange Act.
23
           17.    This Court has supplemental jurisdiction over Plaintiff’s state law claims
24
     pursuant to 28 U.S.C. § 1367(a).
25
           18.    This derivative action is not a collusive action to confer jurisdiction on a
26
     court of the United States that it would not otherwise have.
27
28
                                                   4
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 6 of 48 Page ID #:6



 1
            19.    The Court has personal jurisdiction over each of the Defendants because
 2
     each Defendant is either a corporation incorporated in this District, or he or she is an
 3
     individual who has minimum contacts with this District to justify the exercise of
 4
     jurisdiction over them.
 5
            20.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401
 6
     because a substantial portion of the transactions and wrongs complained of herein
 7
     occurred in this District, and the Defendants have received substantial compensation in
 8
     this District by engaging in numerous activities that had an effect in this District.
 9
            21.    Venue is proper in this District because Funko and the Individual
10
     Defendants have conducted business in this District, and Defendants’ actions have had an
11
     effect in this District.
12
                                               PARTIES
13
            Plaintiff
14
            22.    Plaintiff is a current shareholder of Funko common stock. Plaintiff has
15
     continuously held Funko common stock since before the beginning of the Relevant
16
     Period.
17
            Nominal Defendant Funko
18
            23.    Funko is a Delaware corporation with its principal executive offices located
19
     at 2802 Wetmore Avenue, Everett Washington 98201. Funko’s shares trade on NASDAQ
20
     under the ticker symbol “FNKO.” Funko’s common stock is divided into publicly-traded
21
     Class A common stock, and non-public Class B common stock, both of which entitle
22
     holders to one vote per share.
23
            Defendant Mariotti
24
            24.    Defendant Brian Mariotti (“Mariotti”) has served as the Company’s CEO
25
     since April 2017. He has also served as the CEO of Funko Acquisition Holdings, L.L.C.
26
     (“FAH”), the predecessor of Funko, since October 2015, and as the CEO of Funko
27
     Holdings LLC (“FHL”) since May 2013. FAH is a holding company with no assets, and
28
                                                    5
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 7 of 48 Page ID #:7



 1
     owns 100% of FHL, also a holding company, which in turn owns 100% of Funko, LLC,
 2
     the Company’s operating entity. According to the Company’s Schedule 14A filed with
 3
     the SEC on April 15, 2020 (the “2020 Proxy Statement”), as of April 3, 2020, Defendant
 4
     Mariotti beneficially owned 3,464,295 shares of the Company’s Class A common stock,
 5
     as well as 2,531,690 shares of the Company’s Class B common stock, which afforded
 6
     him approximately 5.1% of total voting power over matters set for shareholder
 7
     determination as of that date. Given that the price per share of the Company’s Class A
 8
     common stock at the close of trading on April 3, 2020 was $3.18, Defendant Mariotti
 9
     owned over $11 million worth of Funko stock.
10
           25.    For the fiscal year ended December 31, 2019, Defendant Mariotti received
11
     $4,025,457 in compensation from the Company. This included $1,000,000 in salary,
12
     $357,938 in stock awards, $1,341,827 in option awards, $1,313,250 in non-equity
13
     incentive plan compensation, and $12,442 in all other compensation.
14
           26.    During the Relevant Period, when the Company materially misstated
15
     information to the investing public to keep the stock price inflated, and before the scheme
16
     was exposed, Defendant Mariotti made the following sales of company stock:
17
                    Date          Number of Shares       Price Per Share    Proceeds
18
                 8/12/2019            50,000                 $23.55        $1,177,500
19               9/19/2019           400,000                 $25.42        $10,168,000
20               9/20/2019            50,000                 $22.65        $1,132,500
                 10/21/2019           50,000                 $18.14         $907,000
21
22         27.    Thus, in total, before the fraud was exposed, he sold 550,000 Company
23   shares on inside information, for which he received approximately $13,385,000. His
24   insider sales, made with knowledge of material non-public information before the
25   material misstatements and omissions were exposed, demonstrate his motive in
26   facilitating and participating in the scheme.
27         28.    The Company’s 2020 Proxy Statement stated the following about Defendant
28   Mariotti:
                                                     6
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 8 of 48 Page ID #:8



 1         Brian Mariotti has served as Funko, Inc.’s Chief Executive Officer and as a
 2         member of Funko, Inc.’s Board of Directors since its formation in April
           2017, as the Chief Executive Officer of FAH, LLC and as a member of
 3         FAH, LLC’s board of directors since October 2015, and as Chief Executive
 4         Officer of FHL and as a member of FHL’s board of directors since May
           2013. Mr. Mariotti has also served as Chief Executive Officer of Funko,
 5         LLC since he acquired the business with a small group of investors in 2005.
 6         We believe Mr. Mariotti’s knowledge of the pop culture industry and many
           years of experience as our Chief Executive Officer make him well-qualified
 7         to serve as a member of our Board of Directors.
 8         Defendant Fall Jung
 9         29.   Defendant Jennifer Fall Jung (“Fall Jung”) has served as the Company’s
10   CFO since August 2019.
11         30.   For the fiscal year ended December 31, 2019, Defendant Fall Jung received
12   $1,248,155 in compensation from the Company. This included $153,654 in salary,
13   $212,486 in stock awards, $790,622 in option awards, $67,262 in non-equity incentive
14   plan compensation, and $24,131 in all other compensation.
15         31.   The Company’s annual report on Form 10-K for the fiscal year ended
16   December 31, 2019 (the “2019 10-K”) stated the following about Defendant Fall Jung:
17
           Jennifer Fall Jung has served as Funko, Inc.’s Chief Financial Officer since
18         August 2019. Ms. Fall Jung previously served as Senior Vice President,
           Corporate Finance and Investor Relations of Gap, Inc. (“Gap”), a global
19
           clothing and accessories retailer, from January 2017 to March 2018. Prior to
20         January 2017, Ms. Fall Jung served in various other roles at Gap, including
           Senior Vice President and Chief Financial Officer of Old Navy Global and
21
           Head of International from November 2012 to January 2017, Chief Financial
22         Officer and Senior Vice President of Gap North America from February
           2011 to November 2012, and Chief Financial Officer and Vice President of
23
           Strategy and Real Estate for Gap, Inc. Outlet from April 2007 to February
24         2011. Ms. Fall Jung received her B.B.A. in Finance and her M.B.A., with an
           emphasis in International Business from San Diego State University.
25
           Defendant Nickel
26
           32.   Defendant Russell Nickel (“Nickel”) served as the Company’s CFO from
27
     October 2013 until he resigned in August 2019. He continued to serve as a Special
28
                                                7
                           Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 9 of 48 Page ID #:9



 1
     Advisor to the Company through December 31, 2019.
 2
           33.    The Company’s annual report on Form 10-K for the fiscal year ended
 3
     December 31, 2018 (the “2018 10-K”) stated the following about Defendant Nickel:
 4
           Russell Nickel has served as Funko, Inc.’s Chief Financial Officer since its
 5         formation in April 2017, and as the Chief Financial Officer and Secretary of
 6         FAH, LLC since October 2013. Mr. Nickel was Vice President of Finance at
           ClipCard from May 2013 until October 2013, and the Institute for Corporate
 7         Productivity (i4cp) from 2011 until 2013, where he was responsible for all
 8         finance, accounting, and legal matters. Before joining i4cp, Mr. Nickel held
           various senior finance and accounting positions in other companies and also
 9         worked in public accounting, including as an Audit Manager at KPMG,
10         LLP. Mr. Nickel received a B.A. in Accounting from the University of
           Washington.
11
           Defendant Brotman
12
           34.    Defendant Ken Brotman (“Brotman”) is the Chairman of the Company’s
13
     Board, and has served as a Company director since April 2017. Defendant Brotman
14
     cofounded, and serves as a managing partner at ACON Funko Investors L.L.C.
15
     (“ACON”) a private equity investment firm and a significant shareholder of Funko. He
16
     has also served as a director of FAH since October 2015. Additionally, he serves as the
17
     Chair of the Company’s Nominating and Corporate Governance Committee, and as a
18
     member of the Compensation Committee.
19
           35.    For the fiscal year ended December 31, 2019, Defendant Brotman received
20
     $163,525 in compensation from the Company. This included $90,000 in fees earned or
21
     paid in cash, $36,033 in option awards, and $37,492 in restricted stock units.
22
           36.    During the Relevant Period, when the Company materially misstated
23
     information to the investing public to keep the stock price inflated, and before the scheme
24
     was exposed, Defendant Brotman made the following sale of company stock through his
25
     position at ACON:
26
27                  Date         Number of Shares      Price Per Share      Proceeds
                 9/19/2019          3,600,000              $25.42          $91,512,000
28
                                                  8
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 10 of 48 Page ID #:10



 1
 2          37.    ACON’s insider sale, made with knowledge of material non-public
 3    information before the material misstatements and omissions were exposed, demonstrates
 4    Defendant Brotman’s motive in facilitating and participating in the scheme.
 5          38.    The Company’s 2020 Proxy Statement stated the following about Defendant
 6    Brotman:
 7          Ken Brotman has served on the Board of Directors of Funko, Inc. since its
 8          formation in April 2017, and on the board of directors of FAH, LLC since
            October 2015. Mr. Brotman is a Founder and Managing Partner at ACON
 9          Investments, which he co-founded in 1996. Before that, Mr. Brotman was a
10          partner at Veritas Capital, Inc. from 1993 until 1996, and, between 1987 and
            1993, held positions at various private equity firms including Bain Capital
11          and Wasserstein Perella Management Partners. Mr. Brotman has served on
12          the board of directors of various ACON Investments portfolio companies
            since 1997 including several in the retail and consumer products sectors. Mr.
13          Brotman received an M.B.A. from Harvard Business School and a B.S. in
14          Economics from The Wharton School of the University of Pennsylvania. We
            believe Mr. Brotman’s extensive private equity investment and company
15          strategy and oversight experience and background with respect to
16          acquisitions, debt financings and equity financings makes him well-qualified
            to serve as a member and as the chairman of our Board of Directors.
17
            Defendant Dellomo
18
            39.    Defendant Gino Dellomo (“Dellomo”) has served as a Company director
19
      since April 2017. Defendant Dellomo has also served on the board of directors at FAH
20
      since October 2015, and as a director at ACON since October 2006. Additionally, he
21
      serves as a member of the Company’s Nominating and Corporate Governance
22
      Committee.
23
            40.    For the fiscal year ended December 31, 2019, Defendant Dellomo received
24
      $123,525 in compensation from the Company. This included $50,000 in fees earned or
25
      paid in cash, $36,033 in option awards, and $37,492 in restricted stock units.
26
            41.    During the Relevant Period, when the Company materially misstated
27
      information to the investing public to keep the stock price inflated, and before the scheme
28
                                                   9
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 11 of 48 Page ID #:11



 1
      was exposed, Defendant Dellomo made the following sale of company stock through his
 2
      position at ACON:
 3
                     Date         Number of Shares     Price Per Share     Proceeds
 4
                  9/19/2019          3,600,000             $25.42         $91,512,000
 5
 6          42.   ACON’s insider sale, made with knowledge of material non-public

 7    information before the material misstatements and omissions were exposed, demonstrates

 8    Defendant Dellomo’s motive in facilitating and participating in the scheme.

 9          43.   The Company’s 2020 Proxy Statement stated the following about Defendant

10    Dellomo:

11          Gino Dellomo has served on the Board of Directors of Funko, Inc. since its
12          formation in April 2017, and on the board of directors of FAH, LLC since
            October 2015. Mr. Dellomo is a Director at ACON Investments L.L.C.
13          (“ACON Investments”), which he joined in October 2006. Since October
14          2006, he has also served on the board of directors of various ACON
            Investments portfolio companies. Between 2001 and 2006, Mr. Dellomo
15          held various positions at various investment banks, including Deutsche Bank
16          Securities, Inc., FBR Capital Markets & Co. and MCG Capital Corp. Mr.
            Dellomo received a B.S. in Finance from Georgetown University. We
17          believe Mr. Dellomo’s private equity investment and company oversight
18          experience and background with respect to acquisitions, debt financings and
            equity financings makes him well-qualified to serve as a member of our
19          Board of Directors.
20          Defendant Denson
21          44.   Defendant Charles Denson (“Denson”) has served as a Company director
22    since April 2017. Defendant Denson has also served on the board of directors at FAH
23    since June 2016. Additionally, he serves as the Chair of the Company’s Compensation
24    Committee, and as a member of the Audit Committee. According to the 2020 Proxy
25    Statement, as of April 3, 2020, Defendant Denson beneficially owned 159,517 shares of
26    the Company’s Class A common stock, as well as 16,058 shares of the Company’s Class
27    B common stock. Given that the price per share of the Company’s Class A common stock
28
                                                 10
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 12 of 48 Page ID #:12



 1
      at the close of trading on April 3, 2020 was $3.18, Defendant Denson owned
 2
      approximately $507,264 worth of Funko stock.
 3
            45.    For the fiscal year ended December 31, 2019, Defendant Denson received
 4
      $138,525 in compensation from the Company. This included $65,000 in fees earned or
 5
      paid in cash, $36,033 in option awards, and $37,492 in restricted stock units.
 6
            46.    The Company’s 2020 Proxy Statement stated the following about Defendant
 7
      Denson:
 8
            Charles Denson has served on the Board of Directors of Funko, Inc. since its
 9          formation in April 2017, and on the board of directors of FAH, LLC since
10          June 2016. Mr. Denson has served as the President and Chief Executive
            Officer of Anini Vista Advisors, an advisory and consulting firm, since
11          March 2014. From February 1979 until January 2014, Mr. Denson held
12          various positions at NIKE, Inc., where he was appointed to several
            management roles, including, in 2001, President of the NIKE Brand, a
13          position he held until January 2014. Mr. Denson serves on the board of
14          directors of several privately held organizations. Mr. Denson received a B.A.
            in Business from Utah State University. We believe Mr. Denson’s extensive
15
            experience in brand building, brand management and organizational
16          leadership in the public company context makes him well-qualified to serve
            on our Board of Directors.
17
            Defendant Irvine
18
            47.    Defendant Diane Irvine (“Irvine”) has served as a Company director and as a
19
      director of FAH since August 2017. She also serves as the Chair of the Company’s Audit
20
      Committee, and as a member of the Compensation Committee. According to the 2020
21
      Proxy Statement, as of April 3, 2020, Defendant Irvine beneficially owned 63,800 shares
22
      of the Company’s Class A common stock. Given that the price per share of the
23
      Company’s Class A common stock at the close of trading on April 3, 2020 was $3.18,
24
      Defendant Irvine owned approximately $202,884 worth of Funko stock.
25
            48.    For the fiscal year ended December 31, 2019, Defendant Irvine received
26
      $142,275 in compensation from the Company. This included $68,750 in fees earned or
27
      paid in cash, $36,033 in option awards, and $37,492 in restricted stock units.
28
                                                  11
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 13 of 48 Page ID #:13



 1
            49.   The Company’s 2020 Proxy Statement stated the following about Defendant
 2
      Irvine:
 3
            Diane Irvine has served on the Board of Directors of Funko, Inc. and the
 4          board of directors of FAH, LLC since August 2017. Ms. Irvine previously
 5          served as Chief Executive Officer of Blue Nile, Inc., an online retailer of
            diamonds and fine jewelry, from February 2008 until November 2011, as
 6          President from February 2007 until November 2011, and as Chief Financial
 7          Officer from December 1999 until September 2007. From February 1994
            until May 1999, Ms. Irvine served as Vice President and Chief Financial
 8          Officer of Plum Creek Timber Company, Inc., and from September 1981
 9          until February 1994, she worked at accounting firm Coopers & Lybrand
            LLP in various capacities, most recently as partner. Ms. Irvine currently
10
            serves on the boards of directors of Casper Sleep Inc. (on whose board she
11          has served since August 2019), Yelp Inc. (on whose board she has served
            since September 2011) and D.A. Davidson & Co. (on whose board she has
12
            served since January 2018), and previously served on the boards of directors
13          of XO Group Inc. from November 2014 until December 2018, Rightside
            Group Ltd. from August 2014 until July 2017, CafePress, Inc. from July
14
            2012 until May 2015, and Blue Nile, Inc. from May 2001 until November
15          2011. Ms. Irvine received an M.S. in Taxation and a Doctor of Humane
            Letters from Golden Gate University, and a B.S. in Accounting from Illinois
16
            State University. We believe Ms. Irvine’s extensive leadership experience as
17          a Chief Financial Officer and Chief Executive Officer at Blue Nile, Inc., her
            financial expertise, and her experience as a director of several public
18
            companies make her well-qualified to serve as a member of our Board of
19          Directors. Ms. Irvine also contributes to the gender diversity of our Board of
            Directors.
20
            Defendant Kriger
21
            50.   Defendant Adam Kriger (“Kriger”) has served as a Company director since
22
      April 2017. Defendant Kriger has also served on the board of directors at FAH since June
23
      2016, and has served as an executive partner at ACON since August 2017. Additionally,
24
      he serves as a member of the Company’s Nominating and Corporate Governance
25
      Committee. According to the 2020 Proxy Statement, as of April 3, 2020, Defendant
26
      Kriger beneficially owned 32,117 shares of the Company’s Class A common stock, as
27
      well as 16,058 shares of the Company’s Class B common stock. Given that the price per
28
                                                 12
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 14 of 48 Page ID #:14



 1
      share of the Company’s Class A common stock at the close of trading on April 3, 2020
 2
      was $3.18, Defendant Kriger owned approximately $102,132 worth of Funko stock.
 3
            51.    For the fiscal year ended December 31, 2019, Defendant Kriger received
 4
      $123,525 in compensation from the Company. This included $50,000 in fees earned or
 5
      paid in cash, $36,033 in option awards, and $37,492 in restricted stock units.
 6
            52.    During the Relevant Period, when the Company materially misstated
 7
      information to the investing public to keep the stock price inflated, and before the scheme
 8
      was exposed, Defendant Kriger made the following sale of company stock through his
 9
      position at ACON:
10
                     Date         Number of Shares      Price Per Share      Proceeds
11
                  9/19/2019          3,600,000              $25.42          $91,512,000
12
13          53.    ACON’s insider sale, made with knowledge of material non-public

14    information before the material misstatements and omissions were exposed, demonstrates

15    Defendant Kriger’s motive in facilitating and participating in the scheme.

16          54.    The Company’s 2020 Proxy Statement stated the following about Defendant

17    Kriger:

18          Adam Kriger has served on the Board of Directors of Funko, Inc. since its
19          formation in April 2017, and on the board of directors of FAH, LLC since
            June 2016. Mr. Kriger is an Executive Partner at ACON Investments L.L.C.,
20          which he joined in August 2017. Before that, Mr. Kriger served as the
21          Senior Vice President of Global Strategy for McDonald’s Corporation from
            December 2001 until March 2015. He also previously served as the Senior
22          Vice President of Global Strategy for Starwood Hotels & Resorts
23          Worldwide from 1998 until 1999, and as the Vice President of Strategy and
            Development for The Walt Disney Company from 1988 until 1990, and then
24          again from 1992 until 1998. Mr. Kriger serves on the boards of several non-
25          profit organizations and private companies. Mr. Kriger received an M.B.A.
            from Harvard Business School and a B.A. in Quantitative Economics from
26          Stanford University. We believe Mr. Kriger’s extensive strategic, risk
27          management and organizational leadership experience in the public
            company context make him well-qualified to serve on our Board of
28
                                                  13
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 15 of 48 Page ID #:15



 1             Directors.
 2             Defendant Lunsford
 3             55.   Defendant Michael Lunsford (“Lunsford”) has served as a Company director
 4    since October 2018. He also serves as a member of the Company’s Audit Committee.
 5    According to the 2020 Proxy Statement, as of April 3, 2020, Defendant Lunsford
 6    beneficially owned 5,098 shares of the Company’s Class A common stock. Given that the
 7    price per share of the Company’s Class A common stock at the close of trading on April
 8    3, 2020 was $3.18, Defendant Lunsford owned approximately $16,211 worth of Funko
 9    stock.
10             56.   For the fiscal year ended December 31, 2019, Defendant Lunsford received
11    $123,525 in compensation from the Company. This included $50,000 in fees earned or
12    paid in cash, $36,033 in option awards, and $37,492 in restricted stock units.
13             57.   The Company’s 2020 Proxy Statement stated the following about Defendant
14    Lunsford:
15             Michael Lunsford has served on the board of directors of Funko, Inc. since
16             October 2018. Mr. Lunsford previously served as the Chief Executive
               Officer of SK Planet, Inc., an internet platform development company, from
17             September 2014 until August 2018 and as interim Chief Executive Officer of
18             shopkick, Inc. in 2016. From January 2008 to May 2013, Mr. Lunsford held
               various management roles with RealNetworks, Inc., a provider of internet
19             streaming media delivery software and services, including interim Chief
20             Executive Officer and Executive Vice President and General Manager of
               RealNetworks’ Core Business and Chief Executive Officer of Rhapsody.
21
               Mr. Lunsford also served on the board of directors of shopkick, Inc. from
22             2013 to 2018, and on the boards of directors of various portfolio companies
               owned by SK Planet, Inc. from 2013 to 2018. Since 2014, Mr. Lunsford has
23
               served on the board of directors of the University of North Carolina Board of
24             Visitors and IslandWood. Mr. Lunsford received an M.B.A. and a B.A. in
               Economics from The University of North Carolina. We believe Mr.
25
               Lunsford’s broad management, retail and e-commerce experience make him
26             well-qualified to serve on our Board of Directors.
27             Defendant Levy
28             58.   Defendant Sarah Kirshbaum Levy (“Levy”) has served as a Company
                                                    14
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 16 of 48 Page ID #:16



 1
      director since September 2019.
 2
              59.    For the fiscal year ended December 31, 2019, Defendant Levy received
 3
      $78,737 in compensation from the Company. This included $12,500 in fees earned or
 4
      paid in cash, $36,043 in option awards, and $30,194 in restricted stock units.
 5
              60.    The Company’s 2020 Proxy Statement stated the following about Defendant
 6
      Levy:
 7
              Sarah Kirshbaum Levy has served on the board of directors of Funko, Inc.
 8            since September 2019. Ms. Levy served as the Chief Operating Officer of
 9            Viacom Media Networks, a division of the entertainment and media
              company, ViacomCBS, from 2016 through 2019, where she was responsible
10            for overseeing global strategy, finance and operations for the division. Prior
11            to her appointment at Viacom Media Networks, Ms. Levy was Chief
              Operating Officer at Nickelodeon from 2005 to 2016. She also currently sits
12            on the board of the Lucius Littauer Foundation, which makes grants in the
13            areas of education, social welfare, health care, and Jewish studies. Ms. Levy
              received an M.B.A. and B.A. in Economics from Harvard University. We
14
              believe Ms. Levy’s extensive experience in entertainment and media, in
15            particular her familiarity with consumer products licensing, make her well-
              qualified to serve on our Board of Directors.
16
17                  FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS
18            61.    By reason of their positions as officers, directors, and/or fiduciaries of Funko
19    and because of their ability to control the business and corporate affairs of Funko, the
20    Individual Defendants owed Funko and its shareholders fiduciary obligations of trust,
21    loyalty, good faith, and due care, and were and are required to use their utmost ability to
22    control and manage Funko in a fair, just, honest, and equitable manner. The Individual
23    Defendants were and are required to act in furtherance of the best interests of Funko and
24    its shareholders so as to benefit all shareholders equally.
25            62.    Each director and officer of the Company owes to Funko and its
26    shareholders the fiduciary duty to exercise good faith and diligence in the administration
27
28
                                                     15
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 17 of 48 Page ID #:17



 1
      of the Company and in the use and preservation of its property and assets and the highest
 2
      obligations of fair dealing.
 3
            63.    The Individual Defendants, because of their positions of control and
 4
      authority as directors and/or officers of Funko, were able to and did, directly and/or
 5
      indirectly, exercise control over the wrongful acts complained of herein.
 6
            64.    To discharge their duties, the officers and directors of Funko were required
 7
      to exercise reasonable and prudent supervision over the management, policies, controls,
 8
      and operations of the Company.
 9
            65.    Each Individual Defendant, by virtue of his or her position as a director
10
      and/or officer, owed to the Company and to its shareholders the highest fiduciary duties
11
      of loyalty, good faith, and the exercise of due care and diligence in the management and
12
      administration of the affairs of the Company, as well as in the use and preservation of its
13
      property and assets. The conduct of the Individual Defendants complained of herein
14
      involves a knowing and culpable violation of their obligations as directors and officers of
15
      Funko, the absence of good faith on their part, or a reckless disregard for their duties to
16
      the Company and its shareholders that the Individual Defendants were aware or should
17
      have been aware posed a risk of serious injury to the Company. The conduct of the
18
      Individual Defendants who were also officers and directors of the Company has been
19
      ratified by the remaining Individual Defendants who collectively comprised Funko’s
20
      Board at all relevant times.
21
            66.    As senior executive officers and directors of a publicly-traded company
22
      whose common stock was registered with the SEC pursuant to the Exchange Act and
23
      traded on NASDAQ, the Individual Defendants, had a duty to prevent and not to effect
24
      the dissemination of inaccurate and untruthful information with respect to the Company’s
25
      financial condition, performance, growth, operations, financial statements, business,
26
      products, management, earnings, internal controls, and present and future business
27
      prospects, and had a duty to cause the Company to disclose omissions of material fact in
28
                                                  16
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 18 of 48 Page ID #:18



 1
      its regulatory filings with the SEC all those facts described in this Complaint that it failed
 2
      to disclose, so that the market price of the Company’s common stock would be based
 3
      upon truthful and accurate information.
 4
            67.    To discharge their duties, the officers and directors of Funko were required
 5
      to exercise reasonable and prudent supervision over the management, policies, practices,
 6
      and internal controls of the Company. By virtue of such duties, the officers and directors
 7
      of Funko were required to, among other things:
 8
                   (a)    ensure that the Company was operated in a diligent, honest, and
 9
      prudent manner in accordance with the laws and regulations of Delaware, California, and
10
      the United States, and pursuant to Funko’s own Code of Business Conduct and Ethics
11
      (the “Code of Conduct”);
12
                   (b)    conduct the affairs of the Company in an efficient, business-like
13
      manner so as to make it possible to provide the highest quality performance of its
14
      business, to avoid wasting the Company’s assets, and to maximize the value of the
15
      Company’s stock;
16
                   (c)    remain informed as to how Funko conducted its operations, and, upon
17
      receipt of notice or information of imprudent or unsound conditions or practices, to make
18
      reasonable inquiry in connection therewith, and to take steps to correct such conditions or
19
      practices;
20
                   (d)    establish and maintain systematic and accurate records and reports of
21
      the business and internal affairs of Funko and procedures for the reporting of the business
22
      and internal affairs to the Board and to periodically investigate, or cause independent
23
      investigation to be made of, said reports and records;
24
                   (e)    maintain and implement an adequate and functioning system of
25
      internal legal, financial, and management controls, such that Funko’s operations would
26
      comply with all applicable laws and Funko’s financial statements and regulatory filings
27
28
                                                   17
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 19 of 48 Page ID #:19



 1
      filed with the SEC and disseminated to the public and the Company’s shareholders would
 2
      be accurate;
 3
                     (f)   exercise reasonable control and supervision over the public statements
 4
      made by the Company’s officers and employees and any other reports or information that
 5
      the Company was required by law to disseminate;
 6
                     (g)   refrain from unduly benefiting themselves and other Company
 7
      insiders at the expense of the Company; and
 8
                     (h)   examine and evaluate any reports of examinations, audits, or other
 9
      financial information concerning the financial affairs of the Company and to make full
10
      and accurate disclosure of all material facts concerning, inter alia, each of the subjects
11
      and duties set forth above.
12
            68.      Each of the Individual Defendants further owed to Funko and the
13
      shareholders the duty of loyalty requiring that each favor Funko’s interest and that of its
14
      shareholders over their own while conducting the affairs of the Company and refrain
15
      from using their position, influence or knowledge of the affairs of the Company to gain
16
      personal advantage.
17
            69.      At all times relevant hereto, the Individual Defendants were the agents of
18
      each other and of Funko and were at all times acting within the course and scope of such
19
      agency.
20
            70.      Because of their advisory, executive, managerial, and directorial positions
21
      with Funko, each of the Individual Defendants had access to adverse, non-public
22
      information about the Company.
23
            71.      The Individual Defendants, because of their positions of control and
24
      authority, were able to and did, directly or indirectly, exercise control over the wrongful
25
      acts complained of herein, as well as the contents of the various public statements issued
26
      by Funko.
27
28
                                                   18
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 20 of 48 Page ID #:20



 1
          CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION
 2
            72.     In committing the wrongful acts alleged herein, the Individual Defendants
 3
      have pursued, or joined in the pursuit of, a common course of conduct, and have acted in
 4
      concert with and conspired with one another in furtherance of their wrongdoing. The
 5
      Individual Defendants caused the Company to conceal the true facts as alleged herein.
 6
      The Individual Defendants further aided and abetted and/or assisted each other in
 7
      breaching their respective duties.
 8
            73.     The purpose and effect of the conspiracy, common enterprise, and/or
 9
      common course of conduct was, among other things, to facilitate and disguise the
10
      Individual Defendants’ violations of law, including breaches of fiduciary duty, unjust
11
      enrichment, and waste of corporate assets.
12
            74.     The Individual Defendants accomplished their conspiracy, common
13
      enterprise, and/or common course of conduct by causing the Company purposefully,
14
      recklessly,   or   negligently   to   conceal     material   facts,   fail   to   correct   such
15
      misrepresentations, and violate applicable laws. In furtherance of this plan, conspiracy,
16
      and course of conduct, the Individual Defendants collectively and individually took the
17
      actions set forth herein. Because the actions described herein occurred under the authority
18
      of the Board, each of the Individual Defendants who are directors of Funko was a direct,
19
      necessary, and substantial participant in the conspiracy, common enterprise, and/or
20
      common course of conduct complained of herein.
21
            75.     Each of the Individual Defendants aided and abetted and rendered
22
      substantial assistance in the wrongs complained of herein. In taking such actions to
23
      substantially assist the commission of the wrongdoing complained of herein, each of the
24
      Individual Defendants acted with actual or constructive knowledge of the primary
25
      wrongdoing, either took direct part in, or substantially assisted the accomplishment of
26
      that wrongdoing, and was or should have been aware of his or her overall contribution to
27
      and furtherance of the wrongdoing.
28
                                                   19
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 21 of 48 Page ID #:21



 1
            76.    At all times relevant hereto, each of the Individual Defendants was the agent
 2
      of each of the other Individual Defendants and of Funko and was at all times acting
 3
      within the course and scope of such agency.
 4
                                 FUNKO’S CODE OF CONDUCT
 5
            77.    The Company’s Code of Conduct provides that it “applies to all of our
 6
      directors, officers and other employees.”
 7
            78.    In a section titled, “Competition and Fair Dealing,” the Code of Conduct
 8
      states the following:
 9
            All employees should endeavor to deal fairly with fellow employees and
10          with the Company’s collaborators, licensors, customers, suppliers and
11          competitors. Employees should not take unfair advantage of anyone through
            manipulation,     concealment,     abuse    of    privileged    information,
12          misrepresentation of material facts or any other unfair-dealing practice.
13          Employees should maintain and protect any intellectual property licensed
            from licensors with the same care as they employ with regard to Company-
14          developed intellectual property. Employees should also handle the nonpublic
15          information of our collaborators, licensors, suppliers and customers
            responsibly and in accordance with our agreements with them, including
16
            information regarding their technology, products and product pipelines.
17          79.    In a section titled, “Company Records,” the Code of Conduct states the
18    following:
19
            Accurate and reliable records are crucial to our business. Our records are the
20          basis of our earnings statements, financial reports, regulatory submissions
21          and many other aspects of our business and guide our business decision-
            making and strategic planning. Company records include financial records,
22          personnel records, records relating to our technology, products and product
23          development, customer collaborations, manufacturing and regulatory
            submissions and all other records maintained in the ordinary course of our
24          business.
25
            All Company records must be complete, accurate and reliable in all material
26          respects. Each employee and director must follow any formal document
27          retention policy of the Company with respect to Company records within
            such employee’s or director’s control. Please contact your supervisor or the
28
                                                  20
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 22 of 48 Page ID #:22



 1          Company’s General Counsel to obtain a copy of any such policy or with any
 2          questions concerning any such policy.
            80.   In a section titled, “Protection and Use of Company Assets,” the Code of
 3
      Conduct states the following:
 4
 5          Employees should protect the Company’s assets and ensure their efficient
            use for legitimate business purposes only and not for any personal benefit or
 6          the personal benefit of anyone else. Theft, carelessness and waste have a
 7          direct impact on the Company’s financial performance. The use of Company
            funds or assets, whether or not for personal gain, for any unlawful or
 8          improper purpose is prohibited.
 9
            Employees should be aware that Company property includes all data and
10
            communications transmitted or received to or by, or contained in, the
11          Company’s electronic or telephonic systems. Company property also
            includes all written communications. Employees and other users of this
12
            property should have no expectation of privacy with respect to these
13          communications and data. To the extent permitted by law, the Company has
            the ability, and reserves the right, to monitor all electronic and telephonic
14
            communication. These communications may also be subject to disclosure to
15          law enforcement or government officials.
16          81.   In a section titled, “Accuracy of Financial Reports and Other Public
17    Communications,” the Code of Conduct states the following:
18          As a public company we are subject to various securities laws, regulations
19          and reporting obligations. Both federal law and our policies require the
            disclosure of accurate and complete information regarding the Company’s
20          business, financial condition and results of operations. Inaccurate,
21          incomplete or untimely reporting will not be tolerated and can severely
            damage the Company and result in legal liability.
22
23          The Company’s principal financial officers and other employees working in
            the finance department have a special responsibility to ensure that all of our
24          financial disclosures are full, fair, accurate, timely and understandable.
25          These employees must understand and strictly comply with generally
            accepted accounting principles and all standards, laws and regulations for
26          accounting and financial reporting of transactions, estimates and forecasts.
27
28
                                                 21
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 23 of 48 Page ID #:23



 1
            82.    In a section titled, “Compliance with Laws and Regulations,” the Code of
 2
      Conduct states the following, in relevant part:
 3
            Each employee and director has an obligation to comply with all laws, rules
 4          and regulations applicable to the Company’s operations. These include,
 5          without limitation, laws covering bribery and kickbacks, the development,
            manufacture, marketing and sale of our products, copyrights, trademarks and
 6          trade secrets, information privacy, insider trading, illegal political
 7          contributions, antitrust prohibitions, foreign corrupt practices, offering or
            receiving gratuities, environmental hazards, employment discrimination or
 8          harassment, occupational health and safety, false or misleading financial
 9          information or misuse of corporate assets. You are expected to understand
            and comply with all laws, rules and regulations that apply to your job
10
            position. If any doubt exists about whether a course of action is lawful, you
11          should seek advice from your supervisor or the Company’s General Counsel.
12                                               ***
13
            Consistent with the Company’s Insider Trading Compliance Policy, the
14          Company’s employees and directors are prohibited from trading in the stock
            or other securities of the Company while in possession of material nonpublic
15
            information about the Company. In addition, Company employees and
16          directors are prohibited from recommending, “tipping” or suggesting that
            anyone else buy or sell the Company’s stock or other securities on the basis
17
            of material non-public information. Employees and directors who obtain
18          material non-public information about another company in the course of
            their duties are prohibited from trading in the stock or securities of the other
19
            company while in possession of such information or “tipping” others to trade
20          on the basis of such information. Violation of insider trading laws can result
            in severe fines and criminal penalties, as well as disciplinary action by the
21
            Company, up to and including, for an employee, termination of employment
22          or, for a director, a request that such director resign from the Board of
            Directors. You are required to read carefully and observe our Insider
23
            Trading Compliance Policy, as amended from time to time. Please contact
24          the Company’s General Counsel for a copy of the Insider Trading
25          Compliance Policy or with any questions you may have about insider trading
            laws.
26
                                                 ***
27
28
                                                   22
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 24 of 48 Page ID #:24



 1          The Company places a high value on its credibility and reputation in the
 2          community. What is written or said about the Company in the news media
            and investment community directly impacts our reputation, positively or
 3          negatively. Our policy is to provide timely, accurate and complete
 4          information in response to public requests (from media, analysts, etc.),
            consistent with our obligations to maintain the confidentiality of competitive
 5          and proprietary information and to prevent selective disclosure of market-
 6          sensitive financial data. The Company has adopted a separate Policy
            Regarding Communications with Analysts, Securityholders and Others to
 7          maintain the Company’s credibility and reputation in the community, to
 8          maintain the confidentiality of competitive and proprietary information and
            to prevent selective disclosure of market-sensitive financial data.
 9
            83.   The Individual Defendants violated the Code of Conduct by engaging in or
10
      permitting the scheme to issue materially false and misleading statements to the investing
11
      public and to facilitate and disguise the Individual Defendants’ violations of law,
12
      including breaches of fiduciary duty, waste of corporate assets, and unjust enrichment,
13
      and failing to report the same. Moreover, four of the Individual Defendants violated the
14
      Code of Conduct by engaging in insider trading. Also in violation of the Code of
15
      Conduct, the Individual Defendants failed to maintain the accuracy of Company records
16
      and reports, comply with laws and regulations, and compete in an honest and ethical
17
      manner.
18
                         INDIVIDUAL DEFENDANTS’ MISCONDUCT
19
            Background
20
            84.   Based out of Everett, Washington, Funko designs, sources, and markets a
21
      variety of pop culture consumer products. The Company’s offerings include action
22
      figures, plush toys and other products, accessories, clothing, handbags, and homewares,
23
      which are modeled on and inspired by characters and images from iconic brands such as
24
      Star Wars, Marvel Comics, DC Comics, Pokémon, Fortnite, and more. In connection
25
      with its product lines, the Company maintains licensing agreements with content
26
      providers such as Disney, Marvel, LucasFilm, Blizzard Entertainment, and Warner
27
      Brothers.
28
                                                 23
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 25 of 48 Page ID #:25



 1
            85.       The Company’s most well-recognized Brand is its Pop! Brand, a line of
 2
      stylized vinyl figurines depicting thousands of different characters from popular movies,
 3
      TV shows, anime and manga series, video games, and other media.
 4
            86.       Throughout the Relevant Period, the Individual Defendants touted Funko’s
 5
      sales figures and growth in the SEC filings and press releases issued by the Company. As
 6
      would be revealed in February 2020, however, these representations concealed the truth
 7
      that the Company was facing lower than expected sales, and as such the Individual
 8
      Defendants’ claims regarding the Company’s financial guidance and prospects were
 9
      misleading.
10
            87.       Additionally, in the Company’s quarterly reports on Form 10-Q filed with
11
      the SEC in August 2019 and October 2019, the Individual Defendants included generic
12
      warnings noting that if the Company were to misgauge demand for its products, the
13
      Company could accumulate excess inventory, which could have an adverse impact on the
14
      Company’s business and financial condition. These statements too, were inaccurate, in
15
      light of the fact that such risks were not mere hypotheticals, but in fact had already
16
      materialized.
17
            False and Misleading Statements
18
            August 8, 2019 Press Release
19
            88.       On August 8, 2019, the Company issued a press release announcing its
20
      financial results for the fiscal quarter ended June 30, 2019 (the “2Q19 Press Release”).
21
      The 2Q19 Press Release stated the following, in relevant part:
22
            Second Quarter 2019 Highlights
23
24                •   Net sales increased 38% to $191.2 million
                  •   Gross profit[] increased 35% to $71.2 million
25                •   Gross margin[] decreased 90 basis points to 37.2%
26                •   Income from operations increased 98% to $17.1 million
                  •   Net income increased to $11.4 million from $0.3 million
27
                  •   Earnings per diluted share increased to $0.16
28
                                                    24
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 26 of 48 Page ID #:26



 1                 • Adjusted Net Income[] was $12.9 million compared to $3.2 million in
 2                   the second quarter of 2018, and Adjusted Earnings per Diluted Share[]
                     was $0.25, compared to $0.06 in the second quarter of 2018
 3                 • Adjusted EBITDA[] increased 61% to $31.4 million
 4
                                                  ***
 5
             The Company is raising its outlook for the full year 2019. The Company
 6
             now expects net sales to be in a range of $840 million to $850 million.
 7           Adjusted EBITDA[] is expected to be in a range of $140 million to $145
             million. Adjusted Earnings per Diluted Share[] is expected to be in a range
 8
             of $1.15 per share to $1.22 per share and is based on estimated adjusted
 9           average diluted shares outstanding of 53.5 million for the full year 2019.
10
             Adjusted EBITDA and Adjusted EPS are non-GAAP measures. A table at
11           the end of this release reconciles Funko’s outlook for the full year 2019
12           Adjusted EBITDA and Adjusted Earnings per Diluted Share guidance to the
             most directly comparable U.S. GAAP financial measures. Please refer to the
13           “Non-GAAP Financial Measures” section of this press release.
14           89.      The 2Q19 Press Release also quoted Defendant Mariotti as follows:
15           Our strong results in the first half of 2019 have allowed us to increase our
16           guidance for the full year. More importantly, the growing range of
             opportunities for revenue growth, international expansion and entry into new
17           categories make us confident that our best days lie ahead, and that our fans,
18           partners, employees and shareholders can look forward to the future.
19           August 8, 2019 Form 10-Q
20           90.      Also on August 8, 2019, the Company filed with the SEC its quarterly report
21    on Form 10-Q for the fiscal quarter ended June 30, 2019 (the “2Q19 10-Q”). The 2Q19
22    10-Q was signed by Defendant Nickel, and contained certifications pursuant to Rule 13a-
23    14(a) and 15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002
24    (“SOX”) signed by Defendants Mariotti and Nickel attesting to the accuracy of the
25    financial statements contained therein, the disclosure of any material changes to the
26    Company’s internal controls, and the disclosure of any fraud committed by the Company,
27    its officers, or its directors.
28
                                                    25
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 27 of 48 Page ID #:27



 1
            91.   The 2Q19 10-Q affirmed the financial results contained in the 2Q19 Press
 2
      Release, and stated the following with respect to the Company’s inventory levels:
 3
            Our success depends, in part, on our ability to successfully manage our
 4          inventories.
 5
            We must maintain sufficient inventory levels to operate our business
 6          successfully, but we must also avoid accumulating excess inventory, which
 7          increases working capital needs and lowers gross margin. We obtain
            substantially all of our inventory from third-party manufacturers located
 8          outside the United States and must typically order products well in advance
 9          of the time these products will be offered for sale to our customers. As a
            result, it may be difficult to respond to changes in consumer preferences and
10
            market conditions, which, for pop culture products, can change rapidly. If
11          we do not accurately anticipate the popularity of certain products, then we
            may not have sufficient inventory to meet demand. Alternatively, if demand
12
            or future sales do not reach forecasted levels, we could have excess
13          inventory that we may need to hold for a long period of time, write down,
            sell at prices lower than expected or discard. If we are not successful in
14
            managing our inventory, our business, financial condition and results of
15          operations could be adversely affected.
16
            We may also be negatively affected by changes in retailers’ inventory
17          policies and practices. As a result of the desire of retailers to more closely
            manage inventory levels, there is a growing trend to make purchases on
18
            a “just-in-time” basis. This requires us to more closely anticipate demand
19          and could require us to carry additional inventory. Policies and practices of
            individual retailers may adversely affect us as well, including those relating
20
            to access to and time on shelf space, price demands, payment terms and
21          favoring the products of our competitors. Our retail customers make no
            binding long-term commitments to us regarding purchase volumes and make
22
            all purchases by delivering purchase orders. Any retailer can therefore freely
23          reduce its overall purchase of our products, including the number and variety
24          of our products that it carries, and reduce the shelf space allotted for our
            products. If demand or future sales do not reach forecasted levels, we could
25          have excess inventory that we may need to hold for a long period of time,
26          write down, sell at prices lower than expected or discard. If we are not
            successful in managing our inventory, our business, financial condition and
27          results of operations could be adversely affected.
28
                                                 26
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 28 of 48 Page ID #:28



 1    (Emphasis in original.)
 2          October 31, 2019 Press Release
 3          92.       On October 31, 2019, the Company issued a press release announcing its
 4    financial results for the fiscal quarter ended September 30, 2019 (the “3Q19 Press
 5    Release”). The 3Q19 Press Release stated the following, in relevant part:
 6          Third Quarter 2019 Highlights
 7
                  • Net sales increased 26% to $223.3 million
 8                • Gross profit[] increased 26% to $85.5 million
 9                • Gross margin[] decreased 10 basis points to 38.3%
                  • Income from operations increased 36% to $22.6 million
10
                  • Net income increased to $15.5 million from $7.6 million
11                • Earnings per diluted share increased to $0.25
12                • Adjusted Net Income[] was $19.9 million compared to $13.6 million
                    in the third quarter of 2018, and Adjusted Earnings per Diluted
13                  Share[] was $0.38, compared to $0.27 in the third quarter of 2018
14                • Adjusted EBITDA[] increased 20% to $40.6 million

15                                                ***
16
            The Company is reiterating its outlook for the full year 2019. The Company
17          expects net sales to be in a range of $840 million to $850 million. Adjusted
            EBITDA[] is expected to be in a range of $140 million to $145 million.
18
            Adjusted Earnings per Diluted Share[] is expected to be in a range of $1.15
19          per share to $1.22 per share and is based on estimated adjusted average
            diluted shares outstanding of 53.5 million for the full year 2019.
20
21          Adjusted EBITDA and Adjusted EPS are non-GAAP measures. A table at
            the end of this release reconciles Funko’s outlook for the full year 2019
22
            Adjusted EBITDA and Adjusted Earnings per Diluted Share guidance to the
23          most directly comparable U.S. GAAP financial measures. Please refer to the
            “Non-GAAP Financial Measures” section of this press release.
24
            October 31, 2019 Form 10-Q
25
            93.       Also on October 31, 2019, the Company filed with the SEC its quarterly
26
      report on Form 10-Q for the fiscal quarter ended September 30, 2019 (the “3Q19 10-Q”).
27
      The 3Q19 10-Q was signed by Defendant Fall Jung, and contained SOX certifications
28
                                                   27
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 29 of 48 Page ID #:29



 1
      signed by Defendants Mariotti and Fall Jung attesting to the accuracy of the financial
 2
      statements contained therein, the disclosure of any material changes to the Company’s
 3
      internal controls, and the disclosure of any fraud committed by the Company, its officers,
 4
      or its directors.
 5
             94.    The 3Q19 10-Q affirmed the financial results contained in the 3Q19 Press
 6
      Release, and stated the following with respect to the Company’s inventory levels:
 7
             Our success depends, in part, on our ability to successfully manage our
 8           inventories.
 9
             We must maintain sufficient inventory levels to operate our business
10           successfully, but we must also avoid accumulating excess inventory, which
11           increases working capital needs and lowers gross margin. We obtain
             substantially all of our inventory from third-party manufacturers located
12           outside the United States and must typically order products well in advance
13           of the time these products will be offered for sale to our customers. As a
             result, it may be difficult to respond to changes in consumer preferences and
14
             market conditions, which, for pop culture products, can change rapidly. If
15           we do not accurately anticipate the popularity of certain products, then we
             may not have sufficient inventory to meet demand. Alternatively, if demand
16
             or future sales do not reach forecasted levels, we could have excess
17           inventory that we may need to hold for a long period of time, write down,
             sell at prices lower than expected or discard. If we are not successful in
18
             managing our inventory, our business, financial condition and results of
19           operations could be adversely affected.
20
             We may also be negatively affected by changes in retailers’ inventory
21           policies and practices. As a result of the desire of retailers to more closely
             manage inventory levels, there is a growing trend to make purchases on
22
             a “just-in-time” basis. This requires us to more closely anticipate demand
23           and could require us to carry additional inventory. Policies and practices of
             individual retailers may adversely affect us as well, including those relating
24
             to access to and time on shelf space, price demands, payment terms and
25           favoring the products of our competitors. Our retail customers make no
             binding long-term commitments to us regarding purchase volumes and make
26
             all purchases by delivering purchase orders. Any retailer can therefore freely
27           reduce its overall purchase of our products, including the number and variety
28           of our products that it carries, and reduce the shelf space allotted for our
                                                  28
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 30 of 48 Page ID #:30



 1          products. If demand or future sales do not reach forecasted levels, we could
 2          have excess inventory that we may need to hold for a long period of time,
            write down, sell at prices lower than expected or discard. If we are not
 3          successful in managing our inventory, our business, financial condition and
 4          results of operations could be adversely affected.

 5    (Emphasis in original.)
 6          95.      The statements in ¶¶ 88–94 were materially false and misleading, and they
 7    failed to disclose material facts necessary to make the statements made not false and
 8    misleading. Specifically, the Individual Defendants improperly failed to disclose, inter
 9    alia, that: (1) The Company was suffering from declining sales; (2) as a result, the
10    Company likely would, and ultimately did, incur a significant write-down related to
11    slower-moving inventory; and (3) due to the foregoing, Funko’s public statements were
12    materially false and misleading at all relevant times.
13                                        The Truth Emerges
14          96.      After the market closed on February 5, 2020, the Company issued a press
15    release disclosing its preliminary financial results for the fiscal quarter ended December
16    31, 2019. The press release revealed disappointing results across the board, including
17    declining sales and slow-moving inventory. The press release stated the following, in
18    relevant part:
19          Net sales are expected to be approximately $214 million, a decrease of 8%
20          compared to $233 million in the fourth quarter of 2018. Net sales were
            below expectations in mature markets, including the U.S., due to the
21
            challenging retail environment, which resulted in lower than expected
22          purchases among Funko’s top customers throughout the holiday season
            as well as softness in sales related to certain tentpole movie releases. These
23
            factors more than offset strong growth both in Europe and the Loungefly
24          brand during the quarter.
25          For the fourth quarter of fiscal 2019, Funko estimates:
26
                  • Net sales in the U.S. will decrease approximately 9%, while net sales
27                  internationally will decrease approximately 8%, reflecting declines in
28
                                                   29
                                Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 31 of 48 Page ID #:31



 1                   mature international markets, including Australia and Canada,
 2                   partially offset by continued double digit growth in Europe.

 3                • On a product category basis, net sales of figures will decrease
                    approximately 10% and net sales of other products will decrease
 4
                    approximately 3% versus the year ago period, respectively. Net sales
 5                  of Loungefly items, included in other products, are expected to show
                    continued double digit growth in the fourth quarter offset by declines
 6
                    in other branded products.
 7
                  • The Company will incur a one-time $16.8 million charge related to
 8                  the write-down of inventory as a result of the Company’s decision to
 9                  dispose of slower moving inventory to increase operational capacity.
                    This charge is incremental to normal course reserves and will have an
10                  unfavorable impact to gross profit[], gross margin[], net loss and net
11                  loss per diluted share in the fourth quarter.
12                • Gross profit[] will be in the range of $62.3 million to $62.8 million,
13                  while gross margin1 will be 29.2% to 29.4%. Gross margin excluding
                    the one-time inventory write-down[] will be 37.0% to 37.3%.
14
                  • The Company will have a net loss in the range of $6.7 million to $6.0
15
                    million and net loss per diluted share of $0.12 to $0.11.
16
                  • Adjusted EBITDA[] will be in the range of $24.7 million to $25.7
17                  million.
18
                  • Adjusted Net Income[] will be in the range of $8.1 million to $8.9
19                  million and Adjusted Earnings per Diluted Share[] will be in the range
20                  of $0.16 to $0.18.

21    (Emphasis added.)
22
            97.      The press release indicated that sales trends would likely not improve until
23
      the second half of 2020, stating the following:
24
25          The Company expects its 2020 net sales growth rate to be in the high-single
            digits to low-double-digits. Additionally, the Company anticipates that top
26          line trends will improve gradually throughout 2020 and will be largely
27          weighted toward the second half of the year, with net sales in the first half
            expected to be down low-single-digits to flat compared to the first half of
28
                                                   30
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 32 of 48 Page ID #:32



 1          2019. Funko plans to provide expanded guidance for 2020 in connection
 2          with the release of fourth quarter and full year 2019 financial results on
            March 5, 2020.
 3
            98.    The press release also quoted Defendant Mariotti as follows:
 4
            “While we are disappointed in our fourth quarter results, we are confident
 5          that our strong track record of innovation through new product categories
 6          and properties, as well as continued international expansion, will continue to
            propel the Company in 2020 and beyond. The underlying strength of our
 7          Pop! and Loungefly brands, combined with Funko’s unique ability to
 8          leverage evergreen properties will enable the Company to achieve high-
            single-digit to low-double-digit sales growth in 2020,” stated Brian Mariotti,
 9
            Chief Executive Officer.
10          99.    On this news, the price of the Company’s stock dropped from $15.49 per
11    share at the close of trading on February 5, 2020, to $9.29 per share at the close of trading
12    on February 6, 2020, representing a loss in value of approximately 40%.
13          100. Subsequently, after the market closed on March 5, 2020, the Company
14    issued a press release disclosing its financial results for the fiscal quarter and full year
15    ended December 31, 2019. The press release confirmed the disappointing preliminary
16    financial results revealed by the Company on February 5, 2020, indicating that the
17    Company’s declining sales were due to “softness at retail during the holiday season
18    which led to a decrease in orders,” among other things, and stating the following:
19
            Net sales decreased 8% to $213.6 million in the fourth quarter of 2019
20          compared to $233.2 million in the fourth quarter of 2018. The year-over-
21          year decline was primarily driven by underperformance in more mature
            markets, including the U.S., Australia and Canada, and reflects three primary
22          factors: softness at retail during the holiday season which led to a decrease in
23          orders, underperformance in key tentpole properties, and difficult
            comparisons from the year ago period due to the strength of Fortnite which
24          generated 12% of sales in the fourth quarter of 2018.
25
            In the fourth quarter of 2019, the number of active properties increased 14%
26          to 667 from 583 in the fourth quarter of 2018 and net sales per active
27          property decreased 20%. On a geographical basis, net sales in the United
            States decreased 9% to $144.9 million and net sales internationally
28
                                                   31
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 33 of 48 Page ID #:33



 1          decreased 8% to $68.6 million due to declines in Australia and Canada,
 2          partially offset by strong growth in Europe. On a product category basis, net
            sales of figures decreased 10% to $170.2 million reflecting the overall
 3          softness at retail in the quarter. Net sales of other products decreased 3% to
 4          $43.3 million versus the fourth quarter of 2018, which reflects decreased
            sales in plush and accessories, partially offset by double digit growth in our
 5          Loungefly brand.
 6          101. On this news, the price of the Company’s stock dropped from $7.24 per
 7    share at the close of trading on March 5, 2020, to $6.92 per share at the close of trading
 8    on March 6, 2020, representing a loss in value of approximately 4%.
 9                                   DAMAGES TO FUNKO
10          102. As a direct and proximate result of the Individual Defendants’ conduct,
11    Funko has lost and expended, and will lose and expend, many millions of dollars.
12          103. Such expenditures include, but are not limited to, legal fees associated with
13    the Securities Class Actions filed against the Company, its CEO, its CFO, and its former
14    CFO, and amounts paid to outside lawyers, accountants, and investigators in connection
15    thereto.
16          104. Such losses include, but are not limited to, handsome compensation and
17    benefits paid to the Individual Defendants who breached their fiduciary duties to the
18    Company, including bonuses tied to the Company’s attainment of certain objectives, and
19    benefits paid to the Individual Defendants who breached their fiduciary duties to the
20    Company.
21          105. As a direct and proximate result of the Individual Defendants’ conduct,
22    Funko has also suffered and will continue to suffer a loss of reputation and goodwill, and
23    a “liar’s discount” that will plague the Company’s stock in the future due to the
24    Company’s and their misrepresentations and the Individual Defendants’ breaches of
25    fiduciary duties and unjust enrichment.
26
27
28
                                                 32
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 34 of 48 Page ID #:34



 1
                                   DERIVATIVE ALLEGATIONS
 2
            106. Plaintiff brings this action derivatively and for the benefit of Funko to
 3
      redress injuries suffered, and to be suffered, as a result of the Individual Defendants’
 4
      breaches of their fiduciary duties as directors and/or officers of Funko, waste of corporate
 5
      assets, and unjust enrichment, as well as the aiding and abetting thereof.
 6
            107. Funko is named solely as a nominal party in this action. This is not a
 7
      collusive action to confer jurisdiction on this Court that it would not otherwise have.
 8
            108. Plaintiff is, and has continuously been at all relevant times, a shareholder of
 9
      Funko. Plaintiff will adequately and fairly represent the interests of Funko in enforcing
10
      and prosecuting its rights, and, to that end, has retained competent counsel, experienced
11
      in derivative litigation, to enforce and prosecute this action.
12
                               DEMAND FUTILITY ALLEGATIONS
13
            109. Plaintiff incorporates by reference and re-alleges each and every allegation
14
      stated above as if fully set forth herein.
15
            110. A pre-suit demand on the Board of Funko is futile and, therefore, excused.
16
      At the time of filing of this action, the Board consists of Defendants Mariotti, Brotman,
17
      Dellomo, Denson, Irvine, Kriger, Lunsford, and Levy (collectively, the “Directors”).
18
      Plaintiff needs only to allege demand futility as to four of the eight Directors that were on
19
      the Board at the time this action was commenced.
20
            111. Demand is excused as to all of the Directors because each one of them faces,
21
      individually and collectively, a substantial likelihood of liability as a result of the scheme
22
      they engaged in knowingly or recklessly to make and/or cause the Company to make
23
      false and misleading statements and omissions of material facts, while four of them
24
      engaged in insider sales based on material non-public information, netting proceeds of
25
      over $104 million, which renders them unable to impartially investigate the charges and
26
      decide whether to pursue action against themselves and the other perpetrators of the
27
      scheme.
28
                                                    33
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 35 of 48 Page ID #:35



 1
            112. In complete abdication of their fiduciary duties, the Directors either
 2
      knowingly or recklessly participated in making and/or causing the Company to make the
 3
      materially false and misleading statements alleged herein. The fraudulent scheme was,
 4
      inter alia, intended to make the Company appear more profitable and attractive to
 5
      investors. As a result of the foregoing, the Directors breached their fiduciary duties, face
 6
      a substantial likelihood of liability, are not disinterested, and demand upon them is futile,
 7
      and thus excused.
 8
            113. Additional reasons that demand on Defendant Mariotti is futile follow.
 9
      Defendant Mariotti has served as the Company’s CEO since April 2017. He has also
10
      served as the CEO of FAH since October 2015, and as the CEO of FHL since May 2013.
11
      Thus, as the Company admits, he is a non-independent director. The Company provides
12
      Defendant Mariotti with his principal occupation, and he receives handsome
13
      compensation, including $4,025,457 during 2019. Defendant Mariotti was ultimately
14
      responsible for all of the false and misleading statements and omissions that were made,
15
      including those contained in the SEC filings and press releases referenced herein. As the
16
      Company’s highest officer and as a trusted Company director, he conducted little, if any,
17
      oversight of the Company’s engagement in the scheme to make false and misleading
18
      statements, consciously disregarded his duties to monitor such controls over reporting
19
      and engagement in the scheme, and consciously disregarded his duties to protect
20
      corporate assets. His insider sales before the fraud was exposed, which yielded over
21
      $13.3 million in proceeds, demonstrate his motive in facilitating and participating in the
22
      fraud. Furthermore, Defendant Mariotti is a defendant in the Securities Class Actions. For
23
      these reasons, too, Defendant Mariotti breached his fiduciary duties, faces a substantial
24
      likelihood of liability, is not independent or disinterested, and thus demand upon him is
25
      futile and, therefore, excused.
26
            114. Additional reasons that demand on Defendant Brotman is futile follow.
27
      Defendant Brotman is the Chairman of the Company’s Board, and has served as a
28
                                                   34
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 36 of 48 Page ID #:36



 1
      Company director since April 2017. Defendant Brotman serves as a managing partner at
 2
      ACON, which he co-founded in 1996. He has also served as a director of FAH since
 3
      October 2015. Additionally, he serves as the Chair of the Company’s Nominating and
 4
      Corporate Governance Committee, and as a member of the Compensation Committee.
 5
      Defendant Goldman has received and continues to receive compensation for his role as a
 6
      director as described herein. As a trusted Company director, he conducted little, if any,
 7
      oversight of the Company’s engagement in the scheme to make false and misleading
 8
      statements, consciously disregarded his duties to monitor such controls over reporting
 9
      and engagement in the scheme, and consciously disregarded his duties to protect
10
      corporate assets. ACON’s insider sale before the fraud was exposed, which yielded over
11
      $91.5 million in proceeds, demonstrates Defendant Brotman’s motive in facilitating and
12
      participating in the fraud. For these reasons, too, Defendant Brotman breached his
13
      fiduciary duties, faces a substantial likelihood of liability, is not independent or
14
      disinterested, and thus demand upon him is futile and, therefore, excused.
15
            115. Additional reasons that demand on Defendant Dellomo is futile follow.
16
      Defendant Dellomo has served as a Company director since April 2017. Defendant
17
      Dellomo has also served on the board of directors at FAH since October 2015, and as a
18
      director at ACON since October 2006. Additionally, he serves as a member of the
19
      Company’s Nominating and Corporate Governance Committee. Defendant Dellomo has
20
      received and continues to receive compensation for his role as a director as described
21
      herein. As a trusted Company director, he conducted little, if any, oversight of the
22
      Company’s engagement in the scheme to make false and misleading statements,
23
      consciously disregarded his duties to monitor such controls over reporting and
24
      engagement in the scheme, and consciously disregarded his duties to protect corporate
25
      assets. ACON’s insider sale before the fraud was exposed, which yielded over $91.5
26
      million in proceeds, demonstrates Defendant Dellomo’s motive in facilitating and
27
      participating in the fraud. For these reasons, too, Defendant Dellomo breached his
28
                                                  35
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 37 of 48 Page ID #:37



 1
      fiduciary duties, faces a substantial likelihood of liability, is not independent or
 2
      disinterested, and thus demand upon him is futile and, therefore, excused.
 3
            116. Additional reasons that demand on Defendant Denson is futile follow.
 4
      Defendant Denson has served as a Company director since April 2017. Defendant
 5
      Denson has also served on the board of directors at FAH since June 2016. Additionally,
 6
      he serves as the Chair of the Company’s Compensation Committee, and as a member of
 7
      the Audit Committee. Defendant Denson has received and continues to receive
 8
      compensation for his role as a director as described herein. As a trusted Company
 9
      director, he conducted little, if any, oversight of the Company’s engagement in the
10
      scheme to make false and misleading statements, consciously disregarded his duties to
11
      monitor such controls over reporting and engagement in the scheme, and consciously
12
      disregarded his duties to protect corporate assets. For these reasons, too, Defendant
13
      Denson breached his fiduciary duties, faces a substantial likelihood of liability, is not
14
      independent or disinterested, and thus demand upon him is futile and, therefore, excused.
15
            117. Additional reasons that demand on Defendant Irvine is futile follow.
16
      Defendant Irvine has served as a Company director and as a director of FAH since
17
      August 2017. She also serves as the Chair of the Company’s Audit Committee, and as a
18
      member of the Compensation Committee. Defendant Irvine has received and continues to
19
      receive compensation for her role as a director as described herein. As a trusted Company
20
      director, she conducted little, if any, oversight of the Company’s engagement in the
21
      scheme to make false and misleading statements, consciously disregarded her duties to
22
      monitor such controls over reporting and engagement in the scheme, and consciously
23
      disregarded her duties to protect corporate assets. For these reasons, too, Defendant
24
      Irvine breached her fiduciary duties, faces a substantial likelihood of liability, is not
25
      independent or disinterested, and thus demand upon her is futile and, therefore, excused.
26
            118. Additional reasons that demand on Defendant Kriger is futile follow.
27
      Defendant Kriger has served as a Company director since April 2017. Defendant Kriger
28
                                                  36
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 38 of 48 Page ID #:38



 1
      has also served on the board of directors at FAH since June 2016, and has served as an
 2
      executive partner at ACON since August 2017. Additionally, he serves as a member of
 3
      the Company’s Nominating and Corporate Governance Committee. Defendant Kriger has
 4
      received and continues to receive compensation for his role as a director as described
 5
      herein. As a trusted Company director, he conducted little, if any, oversight of the
 6
      Company’s engagement in the scheme to make false and misleading statements,
 7
      consciously disregarded his duties to monitor such controls over reporting and
 8
      engagement in the scheme, and consciously disregarded his duties to protect corporate
 9
      assets. ACON’s insider sale before the fraud was exposed, which yielded over $91.5
10
      million in proceeds, demonstrates Defendant Kriger’s motive in facilitating and
11
      participating in the fraud. For these reasons, too, Defendant Kriger breached his fiduciary
12
      duties, faces a substantial likelihood of liability, is not independent or disinterested, and
13
      thus demand upon him is futile and, therefore, excused.
14
            119. Additional reasons that demand on Defendant Lunsford is futile follow.
15
      Defendant Lunsford has served as a Company director since October 2018. He also
16
      serves as a member of the Company’s Audit Committee. Defendant Lunsford has
17
      received and continues to receive compensation for his role as a director as described
18
      herein. As a trusted Company director, he conducted little, if any, oversight of the
19
      Company’s engagement in the scheme to make false and misleading statements,
20
      consciously disregarded his duties to monitor such controls over reporting and
21
      engagement in the scheme, and consciously disregarded his duties to protect corporate
22
      assets. For these reasons, too, Defendant Lunsford breached his fiduciary duties, faces a
23
      substantial likelihood of liability, is not independent or disinterested, and thus demand
24
      upon him is futile and, therefore, excused.
25
            120. Additional reasons that demand on Defendant Levy is futile follow.
26
      Defendant Levy has served as a Company director since September 2019. Defendant
27
      Levy has received and continues to receive compensation for her role as a director as
28
                                                    37
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 39 of 48 Page ID #:39



 1
      described herein. As a trusted Company director, she conducted little, if any, oversight of
 2
      the Company’s engagement in the scheme to make false and misleading statements,
 3
      consciously disregarded her duties to monitor such controls over reporting and
 4
      engagement in the scheme, and consciously disregarded her duties to protect corporate
 5
      assets. For these reasons, too, Defendant Levy breached her fiduciary duties, faces a
 6
      substantial likelihood of liability, is not independent or disinterested, and thus demand
 7
      upon her is futile and, therefore, excused.
 8
            121. Additional reasons that demand on the Board is futile follow.
 9
            122. Defendants Denson, Irvine, and Lunsford (the “Audit Committee
10
      Defendants”), served on the Company’s Audit Committee during the Relevant Period.
11
      Pursuant to the Company’s Audit Committee Charter, the Audit Committee Defendants
12
      were responsible for overseeing, inter alia, the integrity of the Company’s financial
13
      statements and the Company’s accounting and financial reporting processes. The Audit
14
      Committee Defendants failed to ensure the integrity of the Company’s financial
15
      statements and internal controls, as they are charged to do under the Audit Committee
16
      Charter, allowing the Company to file false and misleading financial statements with the
17
      SEC. Thus, the Audit Committee Defendants breached their fiduciary duties, are not
18
      disinterested, and demand is excused as to them.
19
            123. As described above, four of the Directors on the Board engaged in insider
20
      trading, in violation of federal law. Defendant Mariotti, along with Defendants Brotman,
21
      Dellomo, and Kriger through their positions at ACON, netted collective proceeds of over
22
      $104 million as a result of insider transactions executed during the period when the
23
      Company’s stock price was artificially inflated due to the false and misleading statements
24
      alleged herein. Therefore, demand in this case is futile as to them, and thus excused.
25
            124. The Directors have numerous interlocking business and personal
26
      relationships with each other and the other Individual Defendants that preclude them
27
      from acting independently and in the best interests of the Company and the shareholders.
28
                                                    38
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 40 of 48 Page ID #:40



 1
      For example, Defendants Brotman, Dellomo, and Kriger each serve as senior officers or
 2
      directors of ACON, which controlled approximately 40.1% of total voting power over
 3
      matters set for determination by Company shareholders as of April 3, 2020, including
 4
      election of directors. Additionally, Defendants Mariotti, Brotman, Dellomo, Denson,
 5
      Irvine, and Kriger each serve as directors of FAH, with Defendant Mariotti serving as
 6
      CEO. These conflicts of interest precluded the Directors from adequately monitoring the
 7
      Company’s operations and internal controls and calling into question the Individual
 8
      Defendants’ conduct. Thus, any demand on the Directors would be futile.
 9
            125. In violation of the Code of Conduct, the Directors conducted little, if any,
10
      oversight of the Company’s internal controls over public reporting and of the Company’s
11
      engagement in the Individual Defendants’ scheme to issue materially false and
12
      misleading statements to the public, and facilitate and disguise the Individual Defendants’
13
      violations of law, including breaches of fiduciary duty, unjust enrichment, and waste of
14
      corporate assets. In violation of the Code of Conduct, the Directors failed to comply with
15
      the law. Thus, the Directors face a substantial likelihood of liability and demand is futile
16
      as to them.
17
            126. Funko has been and will continue to be exposed to significant losses due to
18
      the wrongdoing complained of herein, yet the Directors have not filed any lawsuits
19
      against themselves or others who were responsible for that wrongful conduct to attempt
20
      to recover for Funko any part of the damages Funko suffered and will continue to suffer
21
      thereby. Thus, any demand upon the Directors would be futile.
22
            127. The Individual Defendants’ conduct described herein and summarized above
23
      could not have been the product of legitimate business judgment as it was based on bad
24
      faith and intentional, reckless, or disloyal misconduct. Thus, none of the Directors can
25
      claim exculpation from their violations of duty pursuant to the Company’s charter (to the
26
      extent such a provision exists). As a majority of the Directors face a substantial
27
      likelihood of liability, they are self-interested in the transactions challenged herein and
28
                                                  39
                             Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 41 of 48 Page ID #:41



 1
      cannot be presumed to be capable of exercising independent and disinterested judgment
 2
      about whether to pursue this action on behalf of the shareholders of the Company.
 3
      Accordingly, demand is excused as being futile.
 4
            128. The acts complained of herein constitute violations of fiduciary duties owed
 5
      by Funko’s officers and directors, and these acts are incapable of ratification.
 6
            129. The Directors may also be protected against personal liability for their acts
 7
      of mismanagement and breaches of fiduciary duty alleged herein by directors’ and
 8
      officers’ liability insurance if they caused the Company to purchase it for their protection
 9
      with corporate funds, i.e., monies belonging to the stockholders of Funko. If there is a
10
      directors’ and officers’ liability insurance policy covering the Directors, it may contain
11
      provisions that eliminate coverage for any action brought directly by the Company
12
      against the Directors, known as, inter alia, the “insured-versus-insured exclusion.” As a
13
      result, if the Directors were to sue themselves or certain of the officers of Funko, there
14
      would be no directors’ and officers’ insurance protection. Accordingly, the Directors
15
      cannot be expected to bring such a suit. On the other hand, if the suit is brought
16
      derivatively, as this action is brought, such insurance coverage, if such an insurance
17
      policy exists, will provide a basis for the Company to effectuate a recovery. Thus,
18
      demand on the Directors is futile and, therefore, excused.
19
            130. If there is no directors’ and officers’ liability insurance, then the Directors
20
      will not cause Funko to sue the Individual Defendants named herein, since, if they did,
21
      they would face a large uninsured individual liability. Accordingly, demand is futile in
22
      that event, as well.
23
            131. Thus, for all of the reasons set forth above, all of the Directors, and, if not all
24
      of them, at least four of the Directors, cannot consider a demand with disinterestedness
25
      and independence. Consequently, a demand upon the Board is excused as futile.
26
27
28
                                                   40
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 42 of 48 Page ID #:42



 1
                                              FIRST CLAIM
 2
                  Against Individual Defendants for Breach of Fiduciary Duties
 3
            132. Plaintiff incorporates by reference and re-alleges each and every allegation
 4
      set forth above, as though fully set forth herein.
 5
            133. Each Individual Defendant owed to the Company the duty to exercise
 6
      candor, good faith, and loyalty in the management and administration of Funko’s
 7
      business and affairs.
 8
            134. Each of the Individual Defendants violated and breached his or her fiduciary
 9
      duties of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.
10
            135. The Individual Defendants’ conduct set forth herein was due to their
11
      intentional or reckless breach of the fiduciary duties they owed to the Company, as
12
      alleged herein. The Individual Defendants intentionally or recklessly breached or
13
      disregarded their fiduciary duties to protect the rights and interests of Funko.
14
            136. In breach of their fiduciary duties, the Individual Defendants failed to
15
      maintain an adequate system of oversight, disclosure controls and procedures, and
16
      internal controls.
17
            137. In further breach of their fiduciary duties owed to Funko, the Individual
18
      Defendants willfully or recklessly made and/or caused the Company to make false and
19
      misleading statements and omissions of material fact that failed to disclose, inter alia,
20
      that: (1) The Company was suffering from declining sales; (2) as a result, the Company
21
      likely would, and ultimately did, incur a significant write-down related to slower-moving
22
      inventory; and (3) due to the foregoing, Funko’s public statements were materially false
23
      and misleading at all relevant times.
24
            138. The Individual Defendants failed to correct and caused the Company to fail
25
      to rectify any of the wrongs described herein or correct the false and misleading
26
      statements and omissions of material fact referenced herein, rendering them personally
27
      liable to the Company for breaching their fiduciary duties.
28
                                                    41
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 43 of 48 Page ID #:43



 1
            139. In breach of their fiduciary duties, four of the Individual Defendants
 2
      engaged in lucrative insider sales while the price of the Company’s common stock was
 3
      artificially inflated due to the false and misleading statements of material fact discussed
 4
      herein.
 5
            140. The Individual Defendants had actual or constructive knowledge that the
 6
      Company issued materially false and misleading statements, and they failed to correct the
 7
      Company’s public statements. The Individual Defendants had actual knowledge of the
 8
      misrepresentations and omissions of material facts set forth herein, or acted with reckless
 9
      disregard for the truth, in that they failed to ascertain and to disclose such facts, even
10
      though such facts were available to them. Such material misrepresentations and
11
      omissions were committed knowingly or recklessly and for the purpose and effect of
12
      artificially inflating the price of the Company’s securities and disguising insider sales.
13
            141. The Individual Defendants had actual or constructive knowledge that they
14
      had caused the Company to improperly engage in the fraudulent scheme set forth herein
15
      and to fail to maintain adequate internal controls. The Individual Defendants had actual
16
      knowledge that the Company was engaging in the fraudulent scheme set forth herein, and
17
      that internal controls were not adequately maintained, or acted with reckless disregard for
18
      the truth, in that they caused the Company to improperly engage in the fraudulent scheme
19
      and to fail to maintain adequate internal controls, even though such facts were available
20
      to them. Such improper conduct was committed knowingly or recklessly and for the
21
      purpose and effect of artificially inflating the price of the Company’s securities and
22
      engaging in insider sales. The Individual Defendants, in good faith, should have taken
23
      appropriate action to correct the schemes alleged herein and to prevent them from
24
      continuing to occur.
25
            142. These actions were not a good-faith exercise of prudent business judgment
26
      to protect and promote the Company’s corporate interests.
27
28
                                                   42
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 44 of 48 Page ID #:44



 1
            143. As a direct and proximate result of the Individual Defendants’ breaches of
 2
      their fiduciary obligations, Funko has sustained and continues to sustain significant
 3
      damages. As a result of the misconduct alleged herein, the Individual Defendants are
 4
      liable to the Company.
 5
            144. Plaintiff on behalf of Funko has no adequate remedy at law.
 6
                                           SECOND CLAIM
 7
                      Against Individual Defendants for Unjust Enrichment
 8
            145. Plaintiff incorporates by reference and re-alleges each and every allegation
 9
      set forth above, as though fully set forth herein.
10
            146. By their wrongful acts, violations of law, and false and misleading
11
      statements and omissions of material fact that they made and/or caused to be made, the
12
      Individual Defendants were unjustly enriched at the expense of, and to the detriment of,
13
      Funko.
14
            147. The Individual Defendants either benefitted financially from the improper
15
      conduct and their making lucrative insider sales, received unjustly lucrative bonuses tied
16
      to the false and misleading statements, or received bonuses, stock options, or similar
17
      compensation from Funko that was tied to the performance or artificially inflated
18
      valuation of Funko, or received compensation that was unjust in light of the Individual
19
      Defendants’ bad faith conduct.
20
            148. Plaintiff, as a shareholder and representative of Funko, seeks restitution from
21
      the Individual Defendants and seeks an order from this Court disgorging all profits—
22
      including from insider sales, benefits, and other compensation, including any
23
      performance-based or valuation-based compensation—obtained by the Individual
24
      Defendants due to their wrongful conduct and breach of their fiduciary duties.
25
            149. Plaintiff on behalf of Funko has no adequate remedy at law.
26
27
28
                                                    43
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 45 of 48 Page ID #:45



 1
                                            THIRD CLAIM
 2
                  Against Individual Defendants for Waste of Corporate Assets
 3
            150. Plaintiff incorporates by reference and re-alleges each and every allegation
 4
      set forth above, as though fully set forth herein.
 5
            151. As a further result of the foregoing, the Company will incur many millions
 6
      of dollars of legal liability and/or costs to defend unlawful actions, to engage in internal
 7
      investigations, and to lose financing from investors and business from future customers
 8
      who no longer trust the Company and its products.
 9
            152. As a result of the waste of corporate assets, the Individual Defendants are
10
      each liable to the Company.
11
            153. Plaintiff on behalf of Funko has no adequate remedy at law.
12
                                          FOURTH CLAIM
13
               Against Defendants Mariotti, Fall Jung, and Nickel for Contribution
14
                        Under Sections 10(b) and 21D of the Exchange Act
15
            154. Plaintiff incorporates by reference and re-alleges each and every allegation
16
      set forth above, as though fully set forth herein.
17
            155. Funko, along with Defendants Mariotti, Fall Jung, and Nickel are named as
18
      defendants in the Securities Class Actions, which assert claims under the federal
19
      securities laws for violations of Sections 10(b) and 20(a) of the Exchange Act, and SEC
20
      Rule 10b-5 promulgated thereunder. If and when the Company is found liable in the
21
      Securities Class Actions for these violations of the federal securities laws, the Company’s
22
      liability will be in whole or in part due to Defendants Mariotti, Fall Jung, and Nickel’s
23
      willful and/or reckless violations of their obligations as officers and/or directors of
24
      Funko.
25
            156. Defendants Mariotti, Fall Jung, and Nickel, because of their positions of
26
      control and authority as officers and/or directors of Funko, were able to and did, directly
27
28
                                                    44
                              Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 46 of 48 Page ID #:46



 1
      and/or indirectly, exercise control over the business and corporate affairs of Funko,
 2
      including the wrongful acts complained of herein and in the Securities Class Actions.
 3
            157. Accordingly, Defendants Mariotti, Fall Jung, and Nickel are liable under 15
 4
      U.S.C. § 78j(b), which creates a private right of action for contribution, and Section 21D
 5
      of the Exchange Act, 15 U.S.C. § 78u-4(f), which governs the application of a private
 6
      right of action for contribution arising out of violations of the Exchange Act.
 7
            158. As such, Funko is entitled to receive all appropriate contribution or
 8
      indemnification from Defendants Mariotti, Fall Jung, and Nickel.
 9
                                       PRAYER FOR RELIEF
10
            159. FOR THESE REASONS, Plaintiff demands judgment in the Company’s
11
      favor against all Individual Defendants as follows:
12
                   (a)     Declaring that Plaintiff may maintain this action on behalf of Funko,
13
      and that Plaintiff is an adequate representative of the Company;
14
                   (b)     Declaring that the Individual Defendants have breached and/or aided
15
      and abetted the breach of their fiduciary duties to Funko;
16
                   (c)     Determining and awarding to Funko the damages sustained by it as a
17
      result of the violations set forth above from each of the Individual Defendants, jointly and
18
      severally, together with pre-judgment and post-judgment interest thereon;
19
                   (d)     Directing Funko and the Individual Defendants to take all necessary
20
      actions to reform and improve its corporate governance and internal procedures to
21
      comply with applicable laws and to protect Funko and its shareholders from a repeat of
22
      the damaging events described herein, including, but not limited to, putting forward for
23
      shareholder vote the following resolutions for amendments to the Company’s Bylaws or
24
      Certificate of Incorporation and the following actions as may be necessary to ensure
25
      proper corporate governance policies:
26
                         1. a proposal to strengthen the Board’s supervision of operations and
27
                develop and implement procedures for greater shareholder input into the
28
                                                   45
                               Verified Shareholder Derivative Complaint
     Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 47 of 48 Page ID #:47



 1
                 policies and guidelines of the Board;
 2
                         2. a provision to permit the shareholders of Funko to nominate at least
 3
                 four candidates for election to the Board; and
 4
                         3. a proposal to ensure the establishment of effective oversight of
 5
                 compliance with applicable laws, rules, and regulations.
 6
                   (e)     Awarding Funko restitution from the Individual Defendants, and each
 7
      of them;
 8
                   (f)     Awarding Plaintiff the costs and disbursements of this action,
 9
      including reasonable attorneys’ and experts’ fees, costs, and expenses; and
10
                   (g)     Granting such other and further relief as the Court may deem just and
11
      proper.
12
                                     JURY TRIAL DEMANDED
13
14
            Plaintiff hereby demands a trial by jury.
15
        Dated: June 5, 2020                      Respectfully submitted,
16
17                                               THE ROSEN LAW FIRM, P.A.

18                                               By: /s/Laurence M. Rosen
19                                               Laurence M. Rosen (SBN 219683)
                                                 355 S. Grand Avenue, Suite 2450
20                                               Los Angeles, CA 90071
21                                               Telephone: (213) 785-2610
                                                 Facsimile: (213) 226-4684
22                                               Email: lrosen@rosenlegal.com
23                                               Counsel for Plaintiff
24
25
26
27
28
                                                   46
                               Verified Shareholder Derivative Complaint
DocuSign Envelope ID: 1EFEA9B5-E024-4563-AE40-8A80FDA5956F
           Case 2:20-cv-05001-AB-PVC Document 1 Filed 06/05/20 Page 48 of 48 Page ID #:48



                                                        VERIFICATION

                           I,   Amber Evans       am      a   plaintiff     in      the     within    action.
            I have reviewed the allegations          made      in      this       shareholder      derivative
            complaint, know the contents thereof, and          authorize      its     filing.    To     those
            allegations of which I have personal knowledge, I believe those allegations to
            be true. As to those allegations of which I do not have personal knowledge, I
            rely upon my counsel and their investigation and believe them to be true.

                   I declare under penalty of perjury that the foregoing is true and correct. Executed this _th
                   6/4/2020
            day of __________, 2020.
                                          ______________________
                                          Amber Evans
